DETAILED ACTION
	This application is a divisional reissue of 29/725,014 and a reissue of D832,604.  In this application the claimed design is limited to the pair of table tops.  The closest prior art has been found in Patents D670,089 and D390,381.  A design comprising a longitudinally arranged pair of table tops are claimed in D670,089. The claimed design is patentable over these tops because their profiles, as seen from above, are different.  A table is claimed in D390,381.  The profile of the top of the table in ‘381 is closer to that of the table tops in this application with a few exceptions.  The design claimed herein has much more rounded edges, and when viewed from the side, design lacks the rounded top edge and instead includes are center groove creating a sandwich effect.  As a result the too afore mentioned patents neither individually nor jointly, anticipate or make obvious, the claimed design. 

Rejoinder
	This application is now ready to be rejoined with 29/725,014.  In order to accomplish the process, the following actions must be taken by the applicant in order to fulfill the requirements of 37 CFR 1.177(c).
1. A request must be filed to merge the spec, drawings and claim from this application into ‘014.
2. A petition must be filed under 1.183 to waive rule 1.153 of the purpose of including the contents of this application in ’014.
3. An amendment to ’014 adding the spec and drawings from application.
4. A PTO-1449 Information Disclosure Statement should be submitted in ‘014 listing any new references cited by the examiner in this application.

6. Upon receiving notification that the petition under 1.183 to waive rule 1.153 has been granted, an express abandonment must be filed for this application.

Conclusion
	The claim is allowable over the cited prior art.
This application is in condition for allowance except for the following formal matters: noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is 571-272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached at 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh
January 28, 2021